Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-9, 11-15, and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11-15, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 7, and 13 cite the limitation, “…audio and video data of the non-AVOD content is synchronized while in the buffer.” While there is support for a buffer and synchronization of audio and video in Paragraphs 0041-0042 of Applicant’s originally filed specification, there is no disclosure supporting the synchronization of audio and video data of content while the content is in the buffer. Rather, buffering is performed to synchronize audio and video playback, or to support processing by the audio decoders and/or video decoders. There is no positive recitation of where precisely the synchronization occurs, but merely that buffering is performed for the purpose of synchronization at some point thereafter. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Black US 20180338173 in view of Shaw et al (hereinafter Shaw) US 20170134803, further in view of Scurtu et al (hereinafter Scurtu) US 20130077935, further in view of Smith et al (hereinafter Smith) US 20190090001, further in view of Ahanger et al (hereinafter Ahanger) US 20080307454, further in view of Zaslavsky et al (hereinafter Zaslavsky) US 20140047465, and further in view of Hagendorf et al (hereinafter Hagendorf) US 20060152577.

Referring to claim 1, Black discloses a method in a media device for providing advertising-based video on demand (AVOD) content to an electronic device, comprising:
receiving non-AVOD content requested by a user and a first metadata associated with the non-AVOD content from a content source (see Paragraphs 0019, 0022, and 0026 for disclosing receiving indication of a selected video (non-AVOD content) that is requested by a viewer/user and receiving of information such as a content category for the selected video, interpreted as a first metadata associated with the non-AVOD content);
selecting advertisement types and categories based on at least the user, a type of the non-AVOD content, and the first metadata associated with the non-AVOD content (see Paragraphs 0024 and 0029 for disclosing advertisement types based on user, the type of video requested (e.g., the time that the requested video is run on the viewer’s television), and content category of the requested video(first metadata), further noting types and categories are interpreted to be defined as the same due to the fact that the terms are synonyms (as defined by Collins Thesaurus of the English Language) and the specification lacking any disclosure defining them otherwise);
receiving advertisements corresponding to the selected advertisement types and categories (see Paragraphs 0022 and 0029 for disclosing receiving advertisements from storage that correspond to the selected advertisement types/categories);
identifying positions in the non-AVOD content, inserting the advertisements in the non-AVOID content at the identified positions (see Paragraphs 0029 and 0042 for disclosing the identification of time insertion points and the insertion of advertisements into the non-AVOD content/video at the identified insertion points); and
transmitting the AVOD content to the electronic device (see Fig. 1, and Paragraphs 0019-0020, 0022, and 0029 for disclosing the AVOD content is transmitted to viewer’s display devices (TV/STB)), wherein the system monitors as the advertisements are played to generate monitoring information, and wherein the monitoring information indicates whether the user watched the advertisements (see Paragraph 0048 for disclosing the system monitors as the advertisements are played to generate the date and time of viewing of each advertisement), wherein the electronic device is associated with the user (as seen above the electronic device is the equipment belonging to the user). 
Black is unclear as to using user preferences of a user associated with the media device to identify positions, using crowdsourced data, including an association of the advertisements to the user preference data and preference data of other users, indicating a likelihood of the user viewing an advertisement at an identified position in video content, wherein the user preference data is stored on the media device and the crowdsourced data is stored on a server distinct from the media device, generating a second metadata associated with the AVOD content, wherein the second metadata includes the first metadata associated with the non-AVOD content received from the content source and the identified positions of the advertisements wherein the advertisements are played based on the second metadata, and the electronic device performing monitoring.
Shaw discloses the electronic device performing monitoring (see Paragraphs Fig. 1 and 0013-0014 for disclosing the electronic device/STB/media processor performs monitoring on users consuming content).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the user device monitoring of Shaw with the system of Black in order to use the monitored audience reaction to determine a level of interest or change in the level of interest (see Shaw, Paragraph 0009). 
Black in view of Shaw is unclear as to using user preferences of a user associated with the media device to identify positions, using crowdsourced data, including an association of the advertisements to the user preference data and preference data of other users, indicating a likelihood of the user viewing an advertisement at an identified position in video content, wherein the user preference data is stored on the media device and the crowdsourced data is stored on a server distinct from the media device, and generating a second metadata associated with the AVOD content, wherein the second metadata includes the first metadata associated with the non-AVOD content received from the content source and the identified positions of the advertisements as inserted in the non-AVOD content wherein the advertisements are played based on the second metadata.
Scurtu discloses using crowdsourced data, including an association of the advertisements to the user preference data and preference data of other users, indicating a likelihood of the user viewing an advertisement at an identified position in video content, wherein the crowdsourced data is stored on a server distinct from the media device, further noting the media device is associated with the user (see Paragraphs 0004, 0024, 0034, and 0038 for disclosing crowdsourcing data, including associations of ads to the user preference data (e.g., Client A’s  beacon information) and preference data of other users (e.g., Client B’s beacon information) from multiple clients (e.g., beacons/notifications are used to indicate that each of the viewers is participating in the viewing session of the video based on a duration of the playback by the each of the plurality of clients) in order to accurately measure video consumption, which is used to determine the ideal points in the video content to insert advertisements, further noting the crowdsourced data is stored/recorded on the analytics server distinct from the media device/client device, further noting the media/client device is associated with the user based on the fact that the information being collected is directly related to the user). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the video consumption measurement of Scurtu with the system of Black in view of Shaw in order to provide accurate measures of video consumption while minimizing communication between a client and analytics server in order to avoid being too resource intensive as millions of people may be watching a video at the same time (see Scurtu, Paragraphs 0006 and 0024).
Black in view of Shaw, and further in view of Scurtu is unclear as to using user preferences of a user associated with the media device to identify positions, wherein the user preference data is stored on the media device, and generating a second metadata associated with the AVOD content, wherein the second metadata includes the first metadata associated with the non-AVOD content received from the content source and the identified positions of the advertisements as inserted in the non-AVOD content wherein the advertisements are played based on the second metadata.
Smith discloses generating a second metadata associated with the AVOD content, wherein the second metadata includes the first metadata associated with the non-AVOD content received from the content source and the identified positions of the advertisements (see Paragraphs 0061, 0065, 0069, 0094 for disclosing a video is inclusive of moving pictures/video, associated audio, and accompanying metadata (first metadata), wherein second metadata is generated via the insertion of additional metadata into the video (which already includes the first metadata), such as the identified positions of advertisements to be inserted into the video/non-AVOD content, otherwise known as SCTE-35 cues) and wherein the advertisements are played based on the second metadata (see Paragraphs 0064-0065). Furthermore, Smith discloses buffering the non-AVOD content in a buffer (see Paragraph 0082 for disclosing video and audio of the video content being buffered).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the second metadata creation of Smith with the system of Black in view of Shaw, and further in view of Scurtu in order to provide a mechanism for processing one or more video streams (e.g., including inserting metadata, data, overlays, augmentations, and/or manipulating timing, ordering, and/or scheduling, etc.), where the mechanism is less computationally intensive due to fragmentation of the one or more video streams and/or managing video as fragments (see Smith, Paragraph 0066).
Black in view of Shaw, further in view of Scurtu, and further in view of Smith is unclear as to using user preferences of a user associated with the media device to identify positions, wherein the user preference data is stored on the media device.
Ahanger discloses using user preferences of a user associated with the media device to identify positions (see Paragraphs 0012 and 0276).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the positional advertisement insertion of Ahanger with the system of Black in view of Shaw, further in view of Scurtu, and further in view of Smith in order to optimize the delivery of ads by controlling the insertion frequency and format of the ad delivered with video streams through flexible and configurable ad insertion rules to specify the insertion frequency and format for the composition of ads during playback of on-demand video media based on a user profile, user behavior history, topic of the stream to be delivered, duration of the video or ad, and/or the popularity rating of the video or ad (see Ahanger, Paragraph 0006).
Black in view of Shaw, further in view of Scurtu, further in view of Smith, and further in view of Ahanger is unclear as to disclosing the user preference data is stored on the media device.
Zaslavsky discloses the user preference data is stored on the media device (see Fig. 9 and Paragraphs 0018 and 0037).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the monitoring purchase system with user preferences locally stored at the client of users of Zaslavsky with the system of Black in view of Shaw, further in view of Scurtu, further in view of Smith, and further in view of Ahanger in order to effectively target ads and recommend content via increased accuracy, speed, and number of viewer identifications by combining and processing passively obtained viewer behavior metrics measurement data with data from an audience measurement system (see Zaslavsky, Paragraph 0029).
Black in view of Shaw, further in view of Scurtu, further in view of Smith, further in view of Ahanger, and further in view of Zaslavsky is unclear as to audio and video data of the content is synchronized while in the buffer.
Hagendorf discloses audio and video data of the content is synchronized while in a buffer (see Fig. 5 and Paragraphs 0012 and 0024 for disclosing audio and video data of content is synchronized while in a buffer).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the synchronization of Hagendorf with the system of Black in view of Shaw, further in view of Scurtu, further in view of Smith, further in view of Ahanger, and further in view of Zaslavsky in order to fulfill the desire to user buffers to compensate for different audio and video delays so that the audio and video signals are synchronized (see Hagendorf, Paragraph 0024).

Referring to claim 2, Black discloses the selecting advertisement types and categories comprises selecting the advertisement types and categories based on content and advertisement associations generated in a crowdsourced manner (see Paragraphs 0026-0029, 0033, 0035, 0037, 0045 for disclosing selection of advertisement types/categories is based on content and advertisement association generated via analysis of geographic and demographic information identifying “who they are what they watch”, interpreted as crowdsourcing).

Referring to claim 3, Black in view of Shaw, further in view of Scurtu, further in view of Smith, further in view of Ahanger, and further in view of Zaslavsky discloses selecting advertisement types and categories as seen in the rejection of claim 1. Zaslavsky further discloses selecting the advertisements based on products the user has purchased using the media device (see Paragraphs 0029-0031).

Referring to claim 5, Black discloses the electronic device stores the AVOD content, for later on-demand playback (see Paragraph 0019-0020 and 0022 for disclosing the STB must at least buffer/store received video and inserted advertisement (AVOD) content for subsequent playback on the television).
Shaw discloses the electronic device stores the monitoring information until network connectivity is available to transmit the monitoring information to the media device (see Fig. 1 and Paragraphs 0014-0015 for disclosing the electronic device/STB/media processor 106 receives the monitoring information/sensor data, wherein it is seen to process/manipulate the data received by the device/media processor and therefore, the sensor data must at the very least be buffered, further noting the electronic device/STB/media processor has network connectivity to transmit the sensor data to the media device/network server 130, further noting Fig. 4 and Paragraphs 0042 and 0051 discloses the network by which the media processor/electronic device and the network server/media device are connected).

Referring to claim 6, Black in view of Shaw, and further in view of Scurtu discloses the limitations as seen in the rejection of claim 1. Shaw further discloses to the electronic device monitors the user as the advertisements are played by using a camera and/or motion sensor in the electronic device (see Paragraphs 0015 and 0027).

Claim 7 is rejected on the same grounds as claim 1.

Claim 8 is rejected on the same grounds as claim 2.

Claim 9 is rejected on the same grounds as claim 3.

Claim 11 is rejected on the same grounds as claim 5.

Claim 12 is rejected on the same grounds as claim 6.

Claim 13 is rejected on the same grounds as claim 1, further noting Black discloses a display screen, user controls, storage, and at least one processing module (see Fig. 1 and Paragraphs 0019-0020, 0022, 0024, 0029, and 0045 for disclosing a display/TV, user controls enabling the user to request VOD content, storage allowing at least buffering received video and inserted advertisement (AVOD) content for subsequent playback on the television, and a module for carrying out process execution of displaying the received video on the display/TV and making the viewing request. It is further noted that Shaw discloses typical hardware (e.g., processor and memory/storage) used in communication/electronic devices in Paragraph 0061).

Claim 14 is rejected on the same grounds as claim 2.

Claim 15 is rejected on the same grounds as claim 3.

Claim 17 is rejected on the same grounds as claim 5.

Referring to claim 18, Black discloses to monitor the user, the at least one processing module is further configured to monitor actions of the user with the user controls (see Paragraphs 0019-0020, 0022, 0026-0029, 0033, 0035, 0037, 0045 for disclosing selection of advertisement types/categories is based on analysis of geographic and demographic information identifying “who they are what they watch”, therefore the selections of what is watched is monitored/tracked, wherein the user controls are used to select/request content).

Claim 19 is rejected on the same grounds as claim 6.

Referring to claim 20, Black discloses the advertisements are inserted in the non-AVOD content as the AVOD content is transmitted to the electronic device (see Paragraph 0029 for disclosing the advertisements are inserted into the requested video/non-AVOD content at the appropriate insertion points as the combination of the advertisement and non-AVOD content (AVOD content) is transmitted/presented to the viewer during the viewing of the requested video).

Claim 21 is rejected on the same grounds as claim 20.

Claim 22 is rejected on the same grounds as claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
05/18/2022